Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
This Non-Final Office Action is in reply to the restriction election filed 3/4/2021.
Applicant’s election of claims 1-10 without traverse has been acknowledged.
Claims 11-20 are withdrawn from consideration.
Claims 1-10 are pending and have been examined.
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/04/2021.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 3/4/2021, 2/28/19 and 10/2/18 have been received; an initialed copy is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: power down request module [claim 1, 2], database search module [claim 1, 3], automated compliance audit module [claim 1, 4], data update module [claim 1, 7], data update administration module [claim 1], maximum permissible exposure (MPE) mapping module [claim 5], site specific safety program module [claim 8, claim 9]. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim limitation,”… power down request module, …database search module, …automated compliance audit module, …data update module, …data update administration module, …maximum permissible exposure (MPE) mapping module, …site specific safety program module…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The portions of the specification which describe these elements (Figures 1, 4, 7A, 8, ¶67, ¶90, ¶95, ¶102, ¶103, ¶133¶135,¶141, ¶155, ¶200, ¶201) do not indicate whether these elements are intended to be hardware or software components. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) 	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) 	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Thus, each of the claims falls within one of the four statutory categories.
Step 2A-Prong 1: Claim 1 recites in part, “…receive a request from a user for a power down of a site, …transmit the request for the power down…”, “…receive a request from a user for the presence of a wireless antenna at a site,…transmit confirmation of the presence of a wireless antenna at the site to the user…”, “…examine data of a site, review current regulations applicable to the site, create a compliance report for the site based on the review and the data of the site and transmit the compliance report to  a party responsible for the site…”; “…update the data…”. The claim limitations are directed toward the abstract idea of updating and transmitting site compliance information. The steps for receiving, examining, reviewing, creating, updating and transmitting cover performance of the limitations in the mind but for the recitation of generic computer components. The claimed examining, reviewing steps are an observation or evaluation based on obtained information and information stored in the database. That is, other than reciting ‘a database, power down request module, search module, compliance audit module, update module, administration module‘ nothing in the claim elements precludes the steps from practically being performed in the human mind. For example, but for the ‘database, power down request module, search module, compliance audit module, update module, administration module‘ language, the claim encompasses the user examining data of a site, reviewing current regulations, creating a compliance report, transmitting the compliance report and receive updates.  Such mental observations or evaluations fall within the “mental processes” grouping of abstract ideas. Additionally, the mere nominal recitation of [a database, power down request module, search module, compliance audit module, update module, administration module‘] does not negate the mental nature of these limitations because the claim here merely uses the [a database, power down request module, search module, compliance audit module, update module, administration module‘] as a tool to perform the otherwise mental processes. Thus, the claim recites a mental process. The claim limitations also fall into the “certain methods of organizing agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and also pertain to following rules and instructions for receiving, searching, examining, reviewing, creating, updating and transmitting data (radio transmission site information ). Thus, the claim is also directed to managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules and instructions)--see MPEP 2106.04(II) and 2106.05(II).  Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [‘a database, power down request module, search module, compliance audit module, update module, administration module‘] are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions (receiving, searching, accessing, reviewing, creating, transmitting data (site compliance information)) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use (‘radio transmission site’), as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technic al field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally transmitting the compliance report to a party responsible for the site; transmitting updates to a site owner amounts to adding insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). 
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea—see applicant’s specification (¶91: “…The System includes user modules 420 and system administration modules 450. The user modules 420 provide the operational functionality of the System and the system administration modules provide the administration functionality… The user modules are divided into client side modules and server side modules. The client side modules generally provide the interface functionality for the user interaction. In one embodiment the client side modules run on a remote user computer Fig. 1 110(a-c) and provides a graphic interface to users. The Server side modules run on the server side on the web/application server Fig. 1 120, and interact with database servers 124 and send output to client side….”;¶201: “…The various illustrative logical blocks, modules, and circuits described in connection with the embodiments disclosed herein can be implemented or performed with a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein…”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of [‘a database, power down request module, search module, compliance audit module, update module, administration module‘] amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
For these reasons there is no inventive concept in the claim and thus it is ineligible.
a database, power down request module, search module, compliance audit module, update module, administration module‘] as a tool, 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea of updating and transmitting site compliance information. Hence, claims 1-10 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida et al., US Patent No US 6,356,758 B1, in view of Fetherston, US Patent Application Publication No US2002/0120642A1, in further view of Commonwealth of Virginia, “Commonwealth of Virginia RF Radiation Exposure Compliance Plan for Building and Tower Based Antenna Sites, Mobiles and Maintenance”, April 2000 (hereinafter “Virginia”).
With respect to Claim 1,
Almeida discloses,
a database including data on a plurality of sites having antenna structures owned by a plurality of wireless telecommunication companies with each antenna structure having one or more antennas (Abstract: “…Data manipulation and visualization tools for simulating the planning and operation of one or more cellsites within a wireless network include an integrated database of cellsite information such as topographical, architectural, and RF propagation data…”;col 7, lines 64, 65…architectural as well as topographical data associated with the cellsite…”; Fig 6, col 8, line 62: “…storing cellsite data in database…obtained by commercially available systems…”;Fig 10a, col 11, lines 6-27: “…provides the identify a problem subscriber location and determine appropriate adjustments…”lines 37-52: “…first subscriber…second subscriber…”) 
a power down request module configured to: receive a request from a user for a power down of a site, transmit the request for the power down to a wireless service provider, receive a confirmation of the power down from the wireless service provider and transmit the confirmation of the power down to the user (Fig 3a, col 6, lines 31-60: “…FIG. 3b…display information manager software tool for controlling how computer system 140 displays the each type of cellsite data… Control screen 350 provides this indication for user data 354, map data 355, labels 359, and switch borders 360. The flexibility of turning on or off any particular cellsite parameter allows the network manager to visualize the interaction between various cellsite parameters.…”; col 7, lines 13, 14: “…control screen…power icon 385…”; lines 23-35: “…power icon 385 allows the network manager to simulate an increase of decrease of antenna power intensity…cellsite tuning software tool…a network manager can see the effects of any adjustments made to a cellsite antenna…”; lines 44-47: “…upon receiving these changes at the cellsite, an on-site technician makes the actual changes…”; lines 51-55: “…changes may be communicated to an automated system…”) Examiner interprets the GUI software tools including a power icon (Fig 3c) of Almeida as teaching the intended function of applicant’s power down request module.
a database search module configured to receive a request from a user for the presence of a wireless antenna at a site, (Abstract: “…The tools retrieve and manipulate this data through graphical user interface software executed by a computing device…an integrated database of cellsite information…”; col 4, lines 24-32: “…a network management system including an integrated database, computer system, graphical user interface and communication device…”; col 6, lines 61-col 7 line 1: “…Control screen 350 also provides visual effects, such as check marks, for indicating to the network manager that a particular parameter intensity…The cellsite tuning software tool allows a network manager to simulate adjustments to a cellsite antenna and communicate these adjustments to the actual cell site operator in order to manually adjust the antenna on-site. In implementing this feature, a network manager, either stationed at the cellsite or remotely located, acquires RF propagation data for a particular sector…”)
search the database for the presence of a wireless antenna at the site, and transmit confirmation of the presence of a wireless antenna at the site to the user; (col 5, lines 55-66: “…Sonar mapping equipment (e.g., a radio receiver linked with a very precise timing system) may be used to measure and record RF propagation data at the cellsite. This equipment may also be used to determine the border or outer perimeter of RF coverage at the cellsite which is stored as surround line of site terrain data 320. Cellsite location data 325 illustrate the cellsite from which one or more antennas send and receive RF signals to provide wireless communication services to subscribers…”; col 8, lines 59-66: “…selecting a cross-sectional RF propagation area of a cellsite for viewing…”; col 11, lines 38-59: “…network manager can determine which subscribers are receiving service…”lines 65-67: “…the control screen allows the network manager to select one or more locating functions 1030 to locate the position of one or more subscribers….”)
a data update module configured toPatent113377-005CP2 receive data from a wireless service provider of a site's antenna structure, and update the data to the database col 5, lines 55-66: “…RF propagation data 315 provide an aerial view of RF coverage at a cellsite. Computer system 140 displays RF propagation data 315 as transparent to enable viewing of other cellsite information, such as topographical, architectural and street map data. Sonar mapping equipment (e.g., a radio receiver linked with a very precise timing system) may be used to measure and record RF propagation data at the cellsite. This equipment may also be used to determine the border or outer perimeter of RF coverage at the cellsite which is stored as surround line of site terrain data 320. Cellsite location data 325 illustrate the cellsite from which one or more antennas send and receive RF signals to provide wireless communication services to subscribers…”)
a data update administration module configured to access the database and check for updates to the database, and transmit updates to a site owner; (col 5, lines 11-22: “…Communication device 180 communicates information between system 100 and a remote site. Specifically, communication device 180 retrieves information for storage, manipulation or simulation (e.g, RF propagation data) and sends system 100 information to a remote site. For example, when a network manager makes simulated changes to a cellsite antenna on system 100, the changes can be communicated to a cellsite through communication device 180 for implementation…”; col 7 lines 40-44: “…the network operator saves these changes in a memory and preferably communicates them to the cellsite in real-time (e.g. through a wireless communications link)…”) Examiner interprets the network management system, communication device, and graphical user interface software tools (Abstract, col 4, lines 24-32, col 5, lines 11-22) of Almeida as teaching the intended function of applicant’s data update administration module.
Almeida discloses all of the above limitations, Almeida does not distinctly describe the following limitations, but Fetherston however as shown discloses,
an automated compliance audit module configured to review current regulations applicable to the site,(Abstract: “…compliance management programs, the system comprising a plurality of modules relating to particular legislative or other obligations with which the organization is required to comply…”;¶12: “…user-selectable modules, each module relating to a particular piece of legislation or obligation…”; Fig 3, “Hazardous Machinery Compliance”, “Compliance Management Reports”,; Fig 4 “Add New Hazard”; Fig 5, “Environmental Manager Module 2”; Fig 8 “Audits”, “Maintenance Activities”;¶29: “…Each module is related to a particular piece of legislation with which an organization must comply. Any system may include more or less or other similar modules, such as further modules related to various other pieces of legislation or modules relating to management established objectives and procedures with which compliance is to be monitored,…”;¶31: “…a plurality of sub-modules which may be selected by the user with input device 12… compliance requirements, standards and guidelines…”)
to include an automated compliance audit module) and the claimed variation would have been predictable to one of ordinary skill in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976). Further, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention with a reasonable expectation of success in doing so since the modules are well-suited  for establishing objectives and procedures with which compliance is to be monitored. “DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the network management system of Almeida with method/system for compliance management as taught by Fetherston since it allows for providing a plurality of user-selectable modules and submodules via a graphical interface relating to compliance requirements, standards and guidelines (Fig 3-9, ¶12, ¶29, ¶31, ¶33, ¶44)
Almeida and Fetherston disclose all of the above limitations, the combination of Almeida and Fetherston does not distinctly describe the following limitations, but Virginia however as shown discloses,
access the database to examine data of a site, (page 18: “…Site Safety Officer…determining if the site is in compliance with the FCC RF exposure regulations…”; ¶4 “…site safety officer should be prepared to show and defend both the compliance determination and continued site compliance to authorized representatives…”
create a compliance report for the site based on the review and the data of the site, and transmit the compliance report to a party responsible for the site; and transmit updates to a site owner (page 18, “Site Safety Officer”, ¶3 “…results of all determinations, including copies of any routine analysis …shall be maintained by the site safety officer with a copy forwarded to the responsible agency…”, ¶4 “…site safety officer should be prepared to show and defend both the compliance determination and continued site compliance to authorized representatives…”) Examiner interprets the site’s compliance determinations, and routine analysis of  Virginia as teaching the intend function of applicant’s compliance report for the site.
Virginia discloses a Radio Frequency (RF) radiation exposure compliance plan (to include but not limited to RF energy regulations) for building and tower based antenna sites, mobiles and maintenance. The plan addresses a range of effective measures that can be taken to assure that neither workers nor the public are subject to RF exposures above the FCC specified levels. Almeida, Fetherston and Virginia are directed to the same field of endeavor since they are related to the organization, monitoring and management of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the network 

With respect to Claims 2 and 10,
Almeida, Fetherston and Virginia disclose all of the above limitations, Almeida further discloses,
wherein the power down request module is configured to receive a request from a first responder. (col 7, lines 4-14: “…Using graphical user interface 160 (shown in FIG. 1), the network manager can view a control screen, shown in FIG. 3c, for changing simulated cellsite conditions shown in FIG. 3a. Control screens for graphical user interface 160 vary depending on the desired cellsite operation the network manager chooses to modify. In FIG. 3c, for example, the network manager can make simulated antenna adjustments to various parameters that control RF propagation for a cellsite. The control screen in FIG. 3c includes a height icon 370, pitch icon 375, yaw icon 380, and power icon 385…”; lines 23-28: “…power icon 385 allows the network manager to simulate an increase or decrease of antenna power intensity (i.e., simulating an adjustment to a power amplifier connected to the antenna). By increasing or decreasing the power, a cellsite antenna can transmit a stronger or weaker signal, respectively…”; lines 44-51: “…Upon receiving these changes at the cellsite, an on-site technician makes the actual changes to the antenna or power amplifier …”) 

With respect to Claim 3,
Almeida, Fetherston and Virginia disclose all of the above limitations, Almeida further discloses,
wherein the database search module is configured to receive a request from a first responder.( col 4, lines 33-39 : “…Integrated database 120 includes a variety of data corresponding to a cellsite…database 120 stores cellsite data in an integrated format to allow a user to retrieve and view different categories or types of cellsite data simultaneously…”; col 7, lines 36-55: “…Upon reaching a satisfactory adjustment to the antenna using the simulator, the network operator saves these changes in a memory and preferably communicates them to the cellsite in real-time (e.g. through a wireless communications link). Upon receiving these changes at the cellsite, an on-site technician makes the actual changes to the antenna or power amplifier consistent with the simulated changes. Preferably, an antenna mounting bracket for supporting the antenna includes calibrated markings that allow the technician to accurately make the requested adjustments to antenna height, yaw and pitch either electronically or manually…”)

With respect to Claim 4,
Almeida, Fetherston and Virginia disclose all of the above limitations, Fetherston further discloses,
wherein the automated compliance audit module is configured to transmit the compliance report to a site owner. (¶12: “…report generator for generating a report on any action required to render the organization compliant with the legislative or other requirements in the master database…”; ¶38: “…Screen displays show where action is required and reports on priority issues…”;¶44: “…Environmental Manager module provides the user with forms with which to update the slave data base containing data about events within the organization such as environmental incidents and assessment reports…”;¶67: “…Using data from the various modules, the system may produce management reports including accident records together with statistics to assist an organization to implement and maintain compliance management programs. The management reports may include information about hazard management programs, workplace control procedures and checklists. Generation of these reports permits action to be taken by the organization to render it compliant with the legislative requirements in the master databases…”)
Almeida, Fetherston and Virginia are directed to the same field of endeavor since they are related to the organization, monitoring and management of data. A person of ordinary skill in the art would have been motivated to modify the prior art with the modules of Fetherson (to include an automated compliance audit module) and the claimed variation would have been predictable to one of ordinary skill in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976). Further, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention with a reasonable expectation of success in doing so since the modules are well-suited for establishing objectives and procedures with which compliance is to be monitored. “DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the network management system of Almeida and the RF Radiation Exposure Compliance Plan of Virginia with the method/system for compliance management as taught by Fetherston since it allows for providing a plurality of user-selectable modules and submodules via a graphical interface for transmitting/reporting compliance requirements, standards and guidelines (Fig 3-9, ¶12, ¶29, ¶31, ¶33, ¶44)

With respect to Claim 5, 
Almeida, Fetherston and Virginia disclose all of the above limitations, Almeida further discloses,
further comprising a maximum permissible exposure (MPE) mapping module configured to display a site's antenna structures with associated elements, (Fig 3a-3c, 5a, 5b, 7, 9; col 4, lines 4-24: “…software tools include a display information manager, cell site tuner, cross-sectional viewer, data browser, cell site data browser, and historical traffic performance viewer…”; lines 33-48: “…data may include two-dimensional images (e.g. maps, plans, and photographic images), three-dimensional images (e.g. architectural clutter, and mechanical surface geometry), and operational measurements (e.g. data streams and formulas)…”; col 5, lines 39-45: “…FIG. 3a illustrates a plurality of simulated cell site data consistent with the present invention. The cell site data include topographical data 300, architectural data 305, street map data 310, radio frequency propagation data 315, surround line of site terrain data 320, cell site location data 325, and subscriber data 330…" 
calculate a site's associated MPE limits, (col 4, lines 33-48: “…data may include … operational measurements (e.g. data streams and formulas)…”; col 6, lines 47-58: “…Control screen 350 also provides visual effects, such as check marks, for indicating to the network manager that a particular parameter intensity is at its highest or lowest position…”; col 8, lines 46-51: “…the simulated view includes an RF propagation wave 520 transmitted by an antenna 550, topographical data 530, and architectural data 540. FIG. 5b also includes a scale for antenna height and antenna distance from a point of reference on the display…”)
and create graphic representation of MPE maps. (Fig 3a-3c, 5a, 5b, 7, 9; col 4, lines 4-24: “…software tools include a display information manager, cell site tuner, cross-sectional viewer…”; lines 33-48: “…data may include two-dimensional images (e.g. maps, plans, and photographic images), three-dimensional images (e.g. architectural clutter, and mechanical surface geometry) …”; col 5, lines 39-45: “…The cell site data include topographical data 300, architectural data 305, street map data 310, radio frequency propagation data 315, surround line of site terrain data 320, cell site location data 325, and subscriber data 330…”; col 6, lines 47-58: “…Control screen 350 also provides visual effects, such as check marks, for indicating to the network manager that a particular parameter intensity is at its highest or lowest position. In FIG. 3b, control screen 350 provides this indication for user data 354, map data 355, labels 359, and switch borders 360. …allows the network manager to visualize the interaction between various cell site parameters…”; col 8, lines 46-51: “…RF propagation wave 520 transmitted by an antenna 550, topographical data 530, and architectural data 540. FIG. 5b also includes a scale for antenna height and antenna distance from a point of reference on the display…”; col 8 line 62- col 9, line 8: “…Network management system 100 then generates a cross-sectional view of RF coverage between the selected points on computer system 140 (step 660)…”) 
Applicant’s disclosure generally teaches MPE limits, Examiner interprets the GUI and software tools providing two-dimensional images (e.g. maps, plans, and photographic images), three-dimensional images (e.g. architectural clutter, and mechanical surface geometry images including the operational measurements (formulas and data streams), check marks for indicating to the network manager that a particular parameter intensity is at its highest or lowest position, and cell site data representing geographical area and RF propagation data of Almeida (Figs 3a-3c,5a, 5b, 7, 9, col 4, lines 4-48, col 6, lines 47-58, col 8 line 62- col 9, line 8) as teaching the intended function of applicant’s “…(MPE) mapping module …display a site's antenna structures with associated elements (Fig 3a-3c, 5a, 5b, 7, 9), calculate a site's associated MPE limits, and create graphic representation of MPE maps…”.

With respect to Claim 6, 
Almeida, Fetherston and Virginia disclose all of the above limitations, Almeida further discloses,
wherein a user may request for a site's associated MPE limits and view the graphic representation of the MPE maps.(col 4, lines 33-39 : “…Integrated database 120 includes a variety of data corresponding to a cellsite (e.g. topographical data, architectural data, and RF propagation data)…database 120 stores cellsite data in an integrated format to allow a user to retrieve and view different categories or types of cellsite data simultaneously. The data may include two-dimensional images (e.g., maps, plans, and photographic images), three-dimensional images (e.g., architectural clutter, and mechanical surface geometry), and operational measurements (e.g., data streams and formulas)…”; col 6, lines 47-58: “…Control screen 350 also provides visual effects, such as check marks, for indicating to the network manager that a particular parameter intensity is at its highest or lowest position. In FIG. 3b, control screen 350 provides this indication for user data 354, map data 355, labels 359, and switch borders 360…”)

With respect to Claim 7,
Almeida, Fetherston and Virginia disclose all of the above limitations, Almeida further discloses,
wherein the data update module is configured to update a site's associated MPE limits after receiving data from the wireless service provider.(col 6, lines 47-60: “…Control screen 350 also provides visual effects, such as check marks, for indicating to the network manager that a particular parameter intensity is at its highest or lowest position. In FIG. 3b, control screen 350 provides this indication for user data 354, map data 355, labels 359, and switch borders 360. The flexibility of turning on or off any particular cellsite parameter allows the network manager to visualize the interaction between various cellsite parameters. This function further allows the network manager to provide an accurate, efficient, and effective  implement proper adjustments to ensure optimum cellsite planning and operation for subscribers. One of these adjustments may include tuning one or more antennas at the cellsite to modify existing RF propagation patterns…”)

With respect to Claim 8,
Almeida, Fetherston and Virginia disclose all of the above limitations, Virginia further discloses,
further comprising a site specific safety program module configured to maintain safety programs for the plurality of sites and to update a safety program for a site when data associated with the site is changed. (page 18, “Site Safety Officer”, ¶3 “…results of all determinations, including copies of any routine analysis …shall be maintained by the site safety officer with a copy forwarded to the responsible agency…”;“…major changes at a site required a new determination…adding a new transmitting facility…”; ¶4 “…site safety officer should be prepared to show and defend both the compliance determination and continued site compliance to authorized representatives…”)
Almeida, Fetherston and Virginia are directed to the same field of endeavor since they are related to the organization, monitoring and management of data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the network management system of Almeida with method/system for compliance management of Fetherston and the RF Radiation 

With respect to Claim 9,
Almeida, Fetherston and Virginia disclose all of the above limitations, Fetherson further discloses,
further comprising a site specific safety program module configured to generate a Site Specific Climber Tower (C/T) Safety Summary Sheet pertaining to a transmission tower. (Abstract: “…compliance management programs, the system comprising a plurality of modules relating to particular legislative or other obligations with which the organization is required to comply…”;¶12: “…user-selectable modules, each module relating to a particular piece of legislation or obligation…”; Fig 3, “Hazardous Machinery Compliance”, “Compliance Management Reports”,; Fig 4 “Add New Hazard”; Fig 5, “Environmental Manager Module 2”; Fig 8 “Audits”, “Maintenance Activities”;¶29: “…Each module is related to a particular piece of legislation with which an organization must comply. Any system may include more or less or other similar modules, such as further modules related to various other pieces of legislation or modules relating to management established objectives and procedures with which compliance is to be monitored,…”;¶31: “…a plurality of sub-modules which may be selected by the user with input device 12… compliance requirements, standards and guidelines…”;¶33: “…entry of compliance criteria data into master databases from company records and the user's experience as situations arise and policy and legislative requirements are imposed…”¶44… database may be updated using a number of sub-modules...”)
 Fetherston discloses a method/system for assisting an organization to implement and maintain compliance management programs. The system comprising a plurality of modules and submodules related to a particular piece of legislation or obligation an organization must follow which may be selected by the user with input device 12… compliance requirements, standards and guidelines. Almeida, Fetherston and Virginia are directed to the same field of endeavor since they are related to the organization, monitoring and management of data. A person of ordinary skill in the art would have been motivated to modify the prior art with the modules of Fetherson (to include site specific safety program module …to generate a Site Specific Climber Tower (C/T) Safety Summary Sheet) and the claimed variation would have been predictable to one of ordinary skill in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976). Further, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention with a reasonable expectation of success in doing so since the modules are well-suited  for establishing objectives and procedures with which compliance is to be monitored. “DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the network management system of Almeida and the RF Radiation Exposure Compliance Plan of Virginia with the method/system for compliance management as taught by Fetherston since it allows for providing a plurality of user-selectable modules and submodules via 

Conclusion
References cited but not used:
Cho et al., US Patent Application Publication No US2002/0125999A1, “Radiation measurement alarm system” relating to a radiation measurement alarm system whereby radiation exposure is determined and results are notified in real-time.
Zager et al., US Patent No US 6,393,386B1, “Dynamic modeling of complex networks and prediction of impacts of faults therein”, relating to the operation and management of complex systems.
Schwartz, et al., US Patent Application Publication No US2004/0111639A1, “Information aggregation, processing and distribution system”, relating to managing the use and exchange of information in the context of collaboration between multiple users in a network.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                            
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629